                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 CORDELLRA MCCALEY                                                                       PLAINTIFF

 V.                                                  CIVIL ACTION NO. 3:20-CV-298-DPJ-FKB

 DEPUTY WARDEN JAMES                                                                 DEFENDANTS
 FILLYAW, ET AL.

                                               ORDER

        Plaintiff Cordellra McCaley filed this § 1983 suit challenging the conditions of his

confinement at the Central Mississippi Correctional Facility (CMCF). On October 21, 2020, he

filed a “Motion for Injunction Relief” [sic] seeking an injunction “against Defendants at Central

Miss Correctional Facility.” Mot. [24] at 1. On December 29, 2020, McCaley was transferred

from CMCF to the Mississippi State Penitentiary at Parchman. Notice [26]. United States

Magistrate Judge F. Keith Ball then entered a Report and Recommendation [37] recommending

the Court deny McCaley’s motion and noting that McCaley “cannot meet the requirement of

irreparable injury because he is no longer housed at CMCF.” R&R [37] at 2; see Women’s

Medical Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001) (listing elements

required to obtain injunctive relief as including “a substantial threat that plaintiff will suffer

irreparable injury”).

        McCaley filed an Objection [38] to Judge Ball’s R&R, as well as two Notices [39, 40]

detailing issues he says he is having at Parchman. In his Objection, he says that his experience at

his “new prison will likely be similar to” that at CMCF. Obj. [38] at 1. But a prisoner’s transfer

from the facility on which his lawsuit is based generally renders claims for injunctive relief

against prison officials at the transferor facility moot. Herman v. Holiday, 238 F.3d 660, 665

(5th Cir. 2001). And McCaley never addressed Judge Ball’s conclusion that he “failed to allege
facts indicating that he can meet the[] prerequisites” for an injunction. R&R [37] at 2. Judge

Ball correctly concluded McCaley has not shown entitlement to an injunction against CMCF

personnel. McCaley’s Objection [38] is overruled, the Court adopts the Report and

Recommendation [37] as its opinion, and McCaley’s Motion [24] is denied. 1

       SO ORDERED AND ADJUDGED this the 18th day of June, 2021.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




1
  If McCaley wishes to challenge the conditions at his new facility, he would need to address
those issues in a separate suit against the proper defendants.
                                                2
